Citation Nr: 1228141	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  10-27 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Whether the Appellant is entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.  


WITNESSES AT HEARING ON APPEAL

Appellant and I.U.P.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel







INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Appellant alleges that he was a recognized guerrilla in the service of the Armed Forces of the United States during World War II.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in January 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In August 2010, the Appellant appeared at a hearing before a Decision Review Officer.  At the hearing, the Appellant, in writing, withdrew his request for a hearing before a Veterans Law Judge.  


FINDING OF FACT

The National Personnel Records Center has certified and re-certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States. 


CONCLUSION OF LAW

The Appellant does not have recognized active military service as required to establish eligibility for Filipino Veterans Equity Compensation Fund benefits.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The VCAA does not apply in this case, because there is no reasonable possibility that any further assistance would aid the Appellant in substantiating the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (The U.S. Court of Appeals for Veterans Claims held that the VCAA does not apply to a claim if there has been factual development and there is no reasonable possibility that any further assistance would aid the Appellant in substantiating the claim.). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing Law

The Appellant seeks a one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009) (to be codified in Title 38 of the United States Code: Veterans' Benefits).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  The Secretary of VA is to administer the fund consistent with applicable provisions of the Title 38 of the United States Code. 

Under Section 1002, an eligible person is any person:  (1) who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, 


Southwest Pacific Area, or other competent authority in the Army of the United States; or (2) any person who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (3) any eligible person was discharged or released from service under conditions other than dishonorable.  See 38 C.F.R. § 3.40 (eligibility for VA benefits for certain Philippine service).  

For the purpose of establishing evidence of service, the Department of Veterans Affairs may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:  (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a). 

When the claimant does not submit evidence of service or the evidence submitted does not meet the stated requirements, the Department of Veterans Affairs will request verification of service from the service department.  38 C.F.R. § 3.203(c).

The findings of the U.S. service department verifying a person's service are binding on VA for the purpose of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).

Facts and Analysis

As indicated on his claim for a one-time payment from the Filipino Veterans Equity Compensation Fund, which was filed with VA in February 2009, the Appellant alleges qualifying service as a recognized guerrilla in the service of the Armed Forces of the United States. 



As proof of qualifying service, the Appellant has submitted copies of documents, including a copy of PA AGO Form 23, Affidavit for Philippine Army Personnel, dated in December 1946, reflecting service dates of October 1944 to September 1945, including with Hunter's ROTC as a guerrilla.  

In May 2010, the Appellant submitted copies of various identification documents and cards, and records of public certifications, recognizing the Appellant as a Filipino veteran entitled to old age pension.  Documents from the Philippine Veterans Affairs Office, dated in February 1991, indicate that the Appellant served with Hunter's ROTC and that he was in the category of recognized guerrilla.  

As the documents were not issued by a U.S. service department, the RO sought verification of service from the National Personnel Records Center (NPRC), which in October 2009 and April 2010, certified and re-certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

Although the documents submitted in May 2010 were received after the response by NPRC, the documents did not disclose any new information about the Appellant's unit of assignment or any evidence about a variation of the Appellant's name or service number, or any useful information for the RO to request verification from the NPRC.  

As the documents submitted by the Appellant were not issued by a U.S. service department, the documents fail to satisfy the requirements of 38 C.F.R. § 3.203(a) as acceptable proof of service, and the documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund. 





The Appellant contends that the documentation submitted shows that he was a World War II veteran and entitled to the benefit sought.  I.U.P. stated that she served in the same Hunter's ROTC guerrilla group as the Appellant and that the group was "recognized" by the U.S. government.  She presented a letter, dated in February 1969, from the Philippine Department of National Defense, Veterans Claims Settlement Staff at Camp General Emilio Aguinaldo in Quezon City, notifying her that her name was included in the Revised Reconstructed Guerrilla Roster of 1948, with the rank of sergeant and with a unit identified as Q Co. 4th Inf., Hunter's ROTC, which was listed on page 116 of file number 85.  

Nevertheless, the evidence does not constitute evidence issued by a service department of the United States military.

As previously found, valid military service has not been certified through a United States service department.  In August 2010, the Appellant asserted that he had no other service records in his possession, and that he served under only one name for which he verified the spelling, that is, the name that had already been forwarded to the NPRC for service verification.  As the Appellant has provided no further information or evidence that would warrant a request for recertification from a U.S. the service department, no further development is needed.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994) (recertification with evidence of erroneous spelling of name); Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (recertification when there is newly received relevant evidence since the negative certification).

As the U.S. service department, through the NPRC, certified and re-certified, that the Appellant did not serve as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the United State Armed Forces, the finding is binding on VA for the purpose of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992). 








Therefore, the Board concludes that the Appellant is not eligible for, that is, he is not legally entitled to the Filipino Veterans Equity Compensation Fund benefit under the American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5.  As the law is dispositive, the claim must be denied because of the lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The Appellant is not eligible for benefits from the Filipino Veterans Equity Compensation Fund, and the appeal is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


